___________

                                    No. 95-2723
                                    ___________


United States of America,               *
                                        *
              Appellee,                 *
                                        *
     v.                                 *
                                        *
One Square Acre of Land                 * Appeal from the United States
Located in Washington County,           * District Court for the
Arkansas, With All Appurtenances*       Western District of Arkansas
and Improvements Thereon,               *
                                        * {UNPUBLISHED}
              Defendant,                *
                                        *
Tom Brown, *
                                        *
              Appellant.                *

                                    ___________

                     Submitted:     March 27, 1996

                           Filed:   June 11, 1996
                                    ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Thomas F. Brown appeals from a final judgment of the District Court1
for the Western District of Arkansas dismissing the United States' civil
forfeiture action based on its conclusion that any forfeiture could be
pursued in the previous criminal forfeiture proceeding.     For the reasons
discussed below, we affirm.




     1
     The Honorable H. Franklin Waters, Chief Judge, United States
District Court for the Western District of Arkansas.
     Brown was the owner of forty acres of land.       In February 1994, Brown
conveyed by quitclaim deed a one-acre parcel to "Our Church."          After law
enforcement officials seized marijuana and peyote growing on the property
in August 1994, Brown was charged with, and a jury subsequently convicted
him of, manufacturing marijuana and peyote.     The jury also found Brown had
used his entire forty-acre tract to facilitate the manufacturing process,
thus subjecting the property to forfeiture under 21 U.S.C. § 853.            This
court affirmed.     United States v. Brown, 72 F.3d 134 (8th Cir. 1995)
(Table), cert. denied, 116 S. Ct. 1581 (1996).            The final order of
forfeiture excepted from the legal description the one acre purportedly
deeded to Our Church, the record title owner.


     The     government   then   instituted   the   instant   civil   forfeiture
proceeding under 21 U.S.C. § 881(a)(7) to recover the single acre deeded
to Our Church.   Brown answered the complaint, and the government moved for
summary judgment.      The district court dismissed the civil forfeiture
action, concluding that the conveyance to Our Church was invalid under
Arkansas law; that Brown had retained legal title to the remaining acre;
that the jury's finding with respect to the criminal forfeiture count of
the indictment applied to Brown's interest in the one acre; and that the
United States thus could pursue forfeiture under 21 U.S.C. § 853 in the
criminal proceeding.


     Brown appeals, arguing the district court erred in "invalidating" the
transfer of title to Our Church without first considering the Religious
Freedom Restoration Act of 1993 (RFRA), because testimony at the criminal
trial proved the deed to the church was accepted by a duly elected county
official, and because the district court had previously found the transfer
valid.     Brown also argues the forfeiture constituted an act of double
jeopardy and an excessive fine.


         Brown's arguments for reversal are without merit.      First, the




                                      -2-
district court did not need to consider the RFRA or double jeopardy claims
because the court dismissed the civil action.       Second, under Arkansas law,
an unincorporated association cannot acquire and hold property in its own
name.    Fausett & Co. v. Bogard, 685 S.W.2d 153, 155 (Ark. 1985); Lael v.
Crook, 97 S.W.2d 436, 439 (Ark. 1936) (conveyance to an unincorporated
association is invalid and does not pass legal title).        We thus agree with
the district court that Brown had retained title to the single acre, no
title    impediments   existed   to   forfeiture   under   section   853,   and   the
government could proceed through criminal forfeiture proceedings.           We note
that Brown could raise any claims of double jeopardy and excessive fines
in such a proceeding.


        Accordingly, we affirm the judgment of the district court.


        A true copy.


             Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-